Citation Nr: 1107659	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  09-33 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial compensable rating for the service-
connected hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from December 1957 to March 
1982.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2009 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In that decision, the RO granted service connection 
for bilateral hearing loss and tinnitus, and assigned a 
noncompensable rating for the hearing loss and a 10 percent 
rating for the tinnitus, effective from September 23, 2008.  The 
Veteran disagreed with the initial noncompensable rating assigned 
for the service-connected bilateral hearing loss.  


FINDING OF FACT

The Veteran has Level I hearing in both ears, which corresponds 
to a noncompensable rating.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss 
have not been met at any time during the appeal period.  38 
U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.85, 
4.86, Diagnostic Code (DC) 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).  The notice requirements may be satisfied if 
any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

The RO provided the appellant pre-adjudication notice by letter 
dated in October 2008.  The notification substantially complied 
with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence.  The notification also advised the Veteran of the laws 
regarding degrees of disability or effective dates for any grant 
of service connection per the requirements of Dingess.  

With regard to the increased rating claim, here, the Veteran is 
challenging the initial rating assigned following the grant of 
service connection.  In cases where service connection has been 
granted and an initial disability rating and effective date have 
been assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Thus, because 
the notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this case 
has been satisfied.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

VA has obtained service treatment records, assisted the Veteran 
in obtaining evidence, afforded the Veteran an examination, and 
afforded the Veteran the opportunity to give testimony before the 
Board.  All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.



II.  Increased Rating - Hearing Loss

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating is to be assigned. 
38 C.F.R. § 4.7.  The veteran's entire history is reviewed when 
making disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the veteran.  38 C.F.R. § 4.3.

In this case, when the current appeal arose from the initially 
assigned rating, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  Also, staged ratings are 
appropriate in any increased-rating claim in which distinct time 
periods with different ratable symptoms can be identified.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

Hearing loss ratings range from noncompensable to 100 percent 
based on organic impairment of hearing acuity, as measured by 
controlled speech discrimination tests in conjunction with 
average hearing thresholds determined by puretone audiometric 
testing at frequencies of 1000, 2000, 3000 and 4000 cycles per 
second.  "Puretone threshold average" is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  
This average is used in all cases (including those in §4.86) to 
determine the Roman numeral designation for hearing impairment 
from Table VI or VIa. 38 C.F.R. § 4.85, DC 6100.

The rating schedule establishes eleven auditory acuity levels, 
designated from Level I for essentially normal hearing acuity, 
through Level XI for profound deafness.  38 C.F.R. § 4.85.  The 
horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine 
categories of the percentage of discrimination based on the 
controlled speech discrimination test.  The vertical columns in 
Table VI represent nine categories of decibel loss based on the 
puretone audiometry test.  The Roman numeral designation is 
located at the point where the percentage of speech 
discrimination and puretone threshold average intersect.  See 38 
C.F.R. §§ 4.85, 4.87.

The regulations also provide that in cases of exceptional hearing 
loss, i.e. when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 
decibels or more, the Roman numeral designation will be 
determined for hearing impairment, separately, from either Table 
VI or Table VIa, whichever results in the higher numeral.  38 
C.F.R. § 4.86.  A Roman numeral designation will also be 
determined from either Table VI or Table VIa, whichever results 
in the higher numeral, when the puretone threshold is 30 decibels 
or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  
That numeral will then be elevated to the next higher Roman 
numeral.

Service connection for bilateral hearing loss was granted 
pursuant to a January 2009 rating decision.  The RO assigned a 
noncompensable rating effective September 23, 2008.  

The basis for the assignment of the noncompensable rating comes 
from the results obtained at a December 2008 VA audiological 
examination.  Audiological testing at that examination revealed 
pure tone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
45
60
75
LEFT
20
20
50
50

Puretone averages were 51 on the right side and 35 on the left 
side.  Speech discrimination testing revealed a Maryland CNC Word 
List Speech Recognition Score of 92 percent in the right ear and 
92 percent in the left ear.  These results, when applied to Table 
VI at 38 C.F.R. § 4.85, correspond to Level I hearing on the 
right and Level I hearing on the left.  These results further 
correspond to a noncompensable evaluation pursuant to Table VII. 

There is no other audiometric data of record to apply to the 
rating schedule, and the Veteran has not contended that the 
December 2008 testing was inadequate or inaccurate for rating 
purposes.  

VA Outpatient treatment records from April and May 2009 reveal 
that the Veteran was fitted for hearing aids in both ears.  These 
records also show that the Veteran complained of right-sided 
sinus pressure.  A computerized tomography (CT) scan of the 
sinuses was clear, although there was a posterior bony spur noted 
on the right.  A deviated nasal septum, rhinitis, and hearing 
loss were all noted.  

The Veteran has indicated in statements to the RO, as well as at 
his December 2008 VA examination that he has difficulties with 
his hearing acuity.  Specifically, he reported to the VA examiner 
in December 2008 that his greatest difficulty came as a result of 
his tinnitus and with understanding speech.  The Veteran's 
hearing difficulties are acknowledged, and it is clear that the 
Veteran's need for hearing aids corroborates his level of hearing 
loss.  However, the Board has no discretion in this matter and 
must predicate its determination on the basis of the results of 
the audiology studies of record.  See Lendenmann v. Principi, 3 
Vet. App. 345 (1992).  Based on the audiological evaluation, 
there is no evidence that the Veteran's bilateral hearing loss 
approximates the criteria for a compensable evaluation.  This 
does not mean that a hearing loss is not acknowledged; but 
rather, it means that, according to the regulatory framework, the 
level of the Veteran's hearing loss had not risen to that which 
corresponds to a compensable evaluation.  There is no doubt that 
the Veteran has a hearing loss as evidenced by the audiological 
findings on examination, as well as the need for hearing aids; 
however, the audiometric findings, when applied to the rating 
criteria, do not correspond to a compensable rating.  In the 
Veteran's VA Form 9, the Veteran appears to argue that the 
compensable rating for the service-connected hearing loss is 
warranted because his hearing loss is severe enough to warrant 
the need for hearing aids.  Unfortunately, the need for hearing 
aids, alone, cannot serve as a basis for the assignment of a 
compensable rating if the schedular criteria are not met.  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Referral for consideration of an extra-
schedular rating was considered in this case under 38 C.F.R. § 
3.321(b)(1).  The Veteran's hearing loss disability is manifested 
by decreased hearing in his ears, tinnitus, and mild difficulty 
understanding speech, especially in noise.  These symptoms are 
contemplated by the rating schedule which is based on the ability 
to understand spoken words and hearing acuity at various decibel 
levels.  The Veteran's tinnitus is compensated with a 10 percent 
rating.  Thus, the rating schedule, and the noncompensable rating 
assigned, adequately contemplates the Veteran's respective 
disabilities.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the 
United States Court of Appeals for Veterans Claims (Court), noted 
that VA had revised its hearing examination worksheets to include 
the effect of the Veteran's hearing loss disability on 
occupational functioning and daily activities.  See Revised 
Disability Examination Worksheets, Fast Letter 07-10 (Dep't of 
Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 
4.10 (2009).  The Court also noted, however, that even if an 
audiologist's description of the functional effects of the 
Veteran's hearing disability was somehow defective, the Veteran 
bears the burden of demonstrating any prejudice caused by a 
deficiency in the examination.

In this case, the Veteran has not reported to VA that there was 
any prejudice caused by a deficiency in the examination.  The 
Veteran, as a lay person, is nevertheless competent to submit 
evidence of how the hearing loss affects his everyday life.  See 
Layno v. Brown, 6 Vet. App. 465, 469- 470 (1994) (finding that 
lay testimony is competent when it regards features or symptoms 
of injury or illness).

In this case, the Veteran reported during the examination that he 
had poor speech understanding and constant tinnitus.   Thus, the 
examination report did include information concerning how the 
Veteran's hearing loss affects his daily functioning.  However, 
the evidence does not show that the Veteran's difficulty hearing 
has resulted in marked interference with employment.  
Accordingly, referral for consideration of an extraschedular 
rating is not warranted.  See also Thun v. Peake, 22 Vet. App. 
111 (2008).  

	(CONTINUED ON NEXT PAGE)
ORDER

A compensable rating for bilateral hearing loss is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


